DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on October 19, 2021 is acknowledged. Claims 31-53 are pending in this application. Claims 1-30 have been cancelled. Claims 31-53 ae new. All pending claims are under examination in this application. 

Priority
This Application is a CIP of 16/636,178. After reviewing the specifications, the priority of the instant application has been determined to be the filing date of the instant application (November 19, 2020). 

Information Disclosure Statement
	Receipt of the Information Disclosure Statements filed on January 22, 2021; February 1, 2021; May 18, 2021; and August 5, 2021 is acknowledged. A signed copy is attached to this office action. 

Claim Objections
Claims 37 is objected to because of the following informalities:  
Regarding claim 37, chloride is recited twice in line 4.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 31-34, 36-39, 40-42, 45, and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2007/0178166) in view of Narcan Nasal Spray efficacy for emergency treatment of opioid overdone, Ontario HIV Treatment Network, available online September 5, 2019). 
Bernstein discloses a dry powder pharmaceutical formulation for pulmonary or nasal administration. The formulations are blends of milled blends and may include a phospholipid, alone or in combination with other excipient materials. The process of preparing the formulation includes the steps of (a) providing particles which comprise a pharmaceutical agent, (b) blending the particles with particles of at least one first excipient to form a first powder blend; (c) milling the first powder blend to form a milled blend which comprises microparticles or nanoparticles of the pharmaceutical agent; and (d) blending the milled blend with particles of a second excipient to form a blended dry powder blend pharmaceutical formulation suitable for pulmonary or nasal administration (abstract). 
The microparticles of the milled blend that comprise the pharmaceutical agent have a volume average diameter of between 1 and 10 m. The particles of the second excipient have a volume average diameter between 20 and 500 m (paragraph 0009). 
As noted above, the second particles are thus greater than that of the first type particles.
Excipients include bulking agents including lactose, sucrose maltose, mannitol, sorbitol, trehalose, galactose, xylitol, erythritol, and combinations thereof (paragraph 0136), which are disaggregating agents.  
Regarding claim 32, as noted above, the pharmaceutical agents have a particle size of 1-10 m (paragraph 0009). 
m (paragraph 0009), which is within the recited range of the claims. 
Regarding claim 35, the microparticles may be spherical, rod like, columnar, flake, for example, in shape (paragraph 0061).  
Regarding claim 36, the prior art discloses the use of a disaggregating agent, absent a showing of evidence to the contrary, it is the positon of the Examiner that the disaggregating agent would maintain the same functional property of preventing aggregation. 
Regarding claim 38, excipients include lactose, mannitol, sorbitol, and xylitol (paragraph 0136). 
Bernstein does not disclose the first and second type of particles are different shapes or the active agent can be an opioid receptor antagonist. 
Narcan discloses a nasal spray of naloxone. It is noted that naloxone is an opioid receptor antagonist. 
Regarding claim 37, as noted above, Narcan comprises naloxone. 
Regarding claims 40-42, 47-52,  Narcan contains 4 mg of naloxone in a ready to use, disposable nasal spray.  Narcan discloses the composition can be used as an emergency treatment of an opioid overdose, including respiratory depression. Narcan disclose a PDF with instructions of use including dosing. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have incorporated an opioid receptor antagonist into the intranasal composition of Bernstein in order to improve dispersibility of the drug . 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,116,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘723 patent recites substantially pharmaceutical composition, however, ‘723 in claim 1 recites “at least one active agent”, however, claim 4 discloses naloxone and naltrexone (which are opioid receptor antagonist), therefore, the skilled artisan would have immediately envisioned opioid receptor antagonist can be included in the formulation with the expectation that the dry powder would function as expected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615